Citation Nr: 0917822	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral hand 
disability, to include as secondary to the service-connected 
tendonitis of the left ankle.

2. Entitlement to service connection for a cervical spine 
disability secondary to the service-connected tendonitis of 
the left ankle.

3. Entitlement to service connection for a right leg 
disability secondary to the service-connected tendonitis of 
the left ankle.

4. Entitlement to service connection for impotence secondary 
to medication taken for the service-connected tendonitis of 
the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971, and from March 1975 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The Board observes that service connection for bilateral 
wrist sprain had previously been denied in an unappealed 1981 
rating decision.  However, the Veteran's present claim 
extends is found to involve a broader bilateral hand 
disability, including neuropathy.  Thus, the current claim 
involves a new factual basis that extends beyond that 
considered in 1981.  For this reason, it is determined that 
the requirements of new and material evidence under 38 C.F.R. 
§3.156(a) are not for application and instead the Board may 
adjudicate the merits of the claim.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008) [a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury; rather, the two claims 
must be considered independently]; see also Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

The issue of entitlement to service connection for a 
bilateral hand disability as secondary to the service-
connected addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent evidence does not demonstrate that the 
Veteran has a current right leg disability that is causally 
related to active service or to any service-connected 
disability.  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the competent evidence sufficiently demonstrates that the 
Veteran's cervical spine disability is proximately due to his 
service-connected left ankle disability.  

3.  Resolving reasonable doubt in the Veteran's favor, the 
competent evidence sufficiently demonstrates that the 
Veteran's erectile dysfunction is proximately due to 
medications taken for his service-connected left ankle 
disability.  


CONCLUSIONS OF LAW

1. A right leg disability is not proximately due to or the 
result of any service-connected disability and was not 
incurred or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).

2.  Service connection for a cervical spine disability, as 
secondary to the service-connected left ankle disability, 
service-connected disabilities, is warranted.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Service connection for impotency, as secondary to 
medications taken for the service-connected left ankle 
disability, is warranted.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letters in September 2004 
and March 2006 that provided information as to what evidence 
was required to substantiate the claims and of the division 
of responsibilities between VA and a claimant in developing 
an appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  

The notice letters discussed above fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  Therefore, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a July 2007 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

The Veteran asserts that he has disabilities right leg and 
cervical spine that are the result of injuries he sustained 
during a fall in his home in August or September 2000, which 
he claims was caused by his service-connected left ankle 
disability.  With respect to the right leg claim, the Veteran 
alternatively contends that his right leg disability is 
related to using his right leg more than his left leg because 
of the left ankle disability.  In addition, the Veteran has 
claimed service connection for impotence as the result of 
medications taken for his service-connected left ankle 
disability.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008). Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As noted above, the Veteran asserts that service connection 
should be granted on a secondary basis.  Indeed, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (a)(2008).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.

Right Leg

In the present case, a current chronic disability has not 
been demonstrated with respect to the right leg.  To the 
contrary, a VA examination conducted in April 2008 indicated 
essentially normal findings and provided no diagnosis of a 
current right leg disability.  Moreover, while the Veteran 
subjectively reported generalized weakness in the right leg, 
objective findings for were unremarkable for a related 
disability.  Indeed, examination of the right lower extremity 
reflected full ranges of motion with respect to the right 
knee/leg/ankle, and essentially normal sensory and muscle 
function.  

October 2004 and April 2006 VA treatment reports note 
complaints of right leg pain and burning, but again, no 
objective findings of a disability were shown.  Further, 
December 2004 and December 2005 VA treatment records show 
diagnoses of restless leg syndrome; however, such disability 
has not been shown to be related to the service-connected 
left ankle, nor does the Veteran contend otherwise.  The 
remainder of post-service treatment records relate to 
service-connected left hip/knee/ankle disabilities, and are 
silent as to treatment or diagnoses regarding the right leg.  
Again, recent VA examination showed no clinical objective 
evidence of disease or pathology relating to the right leg. 

As there is no current disability, the question of nexus need 
not be addressed here. However, to the extent that the 
Veteran has claimed that the service-connected left ankle 
disability caused him to fall in 2000, thereby causing injury 
to his right leg, the Board notes that the contemporaneous 
medical evidence at the time of the fall does not show injury 
to the right leg.  See VA Urgent Care Report, December 2000.  
When the veteran was seen by VA in October 2004 for 
complaints of leg pain, he reported he knew of no injury to 
the leg.  Additionally, when he reported a fall in December 
2005, he did not report injury to the right leg, and went to 
the emergency room 1-week later for cardiac-related 
complaints.  Further, to the extent that he claims he has a 
right leg disability on a secondary basis as a result of 
overuse due to the service-connected left ankle disability, 
again, there is no medical evidence indicating an over-use 
injury or related disability.  

The Board acknowledges that the Veteran believes that he has 
a right leg disability which is causally related to his 
service-connected ankle.  Indeed, at his July 2007 hearing 
before the undersigned, he stated that he believed his right 
leg was weak due to overuse.  In this regard, the Veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses. Layno v. Brown, 6 Vet. App. 465, 469 
(1994) 6 Vet. App. at 470.  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As a current chronic disability has not been demonstrated by 
the competent medical evidence, the Veteran's claim of 
entitlement to service connection for a right leg disability, 
to include on a secondary basis, must fail.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



Cervical Spine and Impotence 

With respect to the Veteran's cervical spine and impotency 
claims, the evidence of record establishes current diagnoses.  
Indeed, VA treatment records show that the Veteran underwent 
a cervical spine fusion in January 2001.  In September 2005, 
a cervical spine x-ray documented cervical fusion at C5-6 and 
C6-C7, with moderately severe degenerative joint disease at 
remaining levels.  In April 2008, the VA examiner provided a 
diagnosis of mild residual limitation of motion, cervical 
spine, status-post two level fusion.  Accordingly, a current 
cervical spine disability has been demonstrated. 

With respect to the Veteran's impotency claim, an April 2008 
VA examination found that there was no clear diagnosis of 
erectile dysfunction.  In so finding, the examiner reasoned 
that although the Veteran reported having erectile 
dysfunction symptomatology since 2003, there had been no 
documentation of erectile dysfunction in subsequent September 
and October 2007 urology examinations.  

However, as further discussed below, the Board finds that the 
remaining evidence of record, which includes several VA 
treatment reports and the Veteran's own testimony, is 
sufficient to establish a current impotency/erectile 
dysfunction (ED) disability for purposes of analyzing his 
claim.  Indeed, VA treatment records from 2002 document an 
inability to engage in sexual activity; further, the Veteran 
has consistently reported such dysfunction throughout the 
record, and including at his July 2007 hearing before the 
undersigned.  Finally, the Board notes that the Veteran takes 
multiple prescription medications to control his pain, 
including high doses of morphine, an opiate.  In this regard, 
the same VA examiner who could not find a "clear" diagnosis 
of ED, did acknowledge that the Veteran had chronically used 
opioids since 2001 for pain management, and that use of such 
drugs was known to affect ED.  Thus, resolving all reasonable 
doubt in favor of the Veteran, the Board finds that a current 
ED disability has been established for purposes of a service 
connection claim.  

Therefore, based on the above, a current disability is 
demonstrated with respect to the Veteran's cervical spine and 
impotency claims.  Accordingly, the first element of a 
service connection claim is satisfied as to these issues.  

 Evidence of a Service-connected Disability and Nexus

At the outset, the Board notes that it has considered whether 
service connection for a cervical spine disability and 
impotence would be appropriate under either direct or 
presumptive bases.  In this regard, there is no evidence of 
record which demonstrates that the Veteran had arthritis of 
the cervical spine within one year of separation from service 
so as to warrant service connection on a presumptive basis. 
See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, the 
record contains no in-service evidence of injuries or 
diagnoses related to the cervical spine or erectile 
dysfunction, and no post-service manifestations for many 
years following discharge, so as to warrant direct grants of 
service connection for those disabilities.  

In any event, the Veteran and his representative have very 
clearly asserted theories of entitlement based only upon 
secondary service connection; moreover, as the Veteran's 
claims for service connection are being granted herein (on a 
secondary basis), the Board finds that further discussion 
regarding direct and presumptive theories of entitlement is 
rendered unnecessary, resulting in no prejudice to the 
Veteran. 

As outlined above, the second and third elements of a service 
connection claim, as evaluated on a secondary basis, are (i) 
evidence of a service-connected disability, and (ii) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  

With respect to evidence of a service-connected disability, 
the record shows that the Veteran is currently service-
connected for a left ankle disability on a direct basis.  The 
Veteran is also service-connected for disabilities of the 
left hip and left knee, both as secondary to the service-
connected left ankle.  In this regard, the Board notes that 
when service connection is established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. 38 C.F.R. § 3.310(a).  Thus, for 
purposes of the discussion below, the Veteran's left knee and 
hip disabilities are considered as part of the original left 
ankle disability.   

Therefore, as there is evidence of a service-connected 
disability, the only remaining question is whether the 
service-connected left ankle is related to the current 
cervical spine and impotency disabilities.  

Cervical Spine 

Again, the Veteran asserts that his cervical spine disability 
is secondarily related to his service-connected left ankle 
disability.  In particular, he contends that he was walking 
in his apartment in August or September of 2000 when his left 
ankle "gave out" on him and caused him to fall.  He 
believes he sustained damage to his cervical spine as a 
result of the fall, which caused, among other things, neck 
pain and numbness in the upper extremities.  He states that 
the injury ultimately required him to undergo a cervical 
spinal fusion procedure in January 2001.  As of his most 
recent VA examination, the Veteran estimated that he has 
fallen between 110 to 120 times in the past 12 months due to 
his left extremity suddenly giving out, or going numb on him.  

The record reflects that, prior to September 2000, the 
Veteran's medical history for neck or cervical spine 
symptomatology is rather insignificant.  There are no 
complaints, treatment, or diagnoses related to the cervical 
spine.  However, beginning in September 2000, VA records show 
that the Veteran was treated at the VA urgent care center for 
right arm numbness.  

In November 2000, an MRI revealed that the Veteran had a 
central herniated disc pulposus at C5-6 and C6-7, with 
multilevel central spinal stenosis.  

A December 2000 VA urgent care record shows that the Veteran 
was treated in the ER for injuries related to a fall; he 
specifically reported that his left leg went numb and he 
subsequently fell, striking both hands on the ground.  At 
that time, the Veteran reported injury to his neck and 
fingers.  

The following month, in January 2001, VA treatment records 
reflect that the Veteran continued to complain of worsening 
symptomatology, including numbness in the hands and shooting 
pain down the arms.  The diagnosis was right C-5 and C-6 
radiculopathy, with multilevel degenerative disease.  The 
Veteran elected to undergo cervical diskectomies and fusion 
to treat the radiculopathy and related symptoms. 

VA treatment records dated from 2001 to the present document 
complaints of neck pain and almost constant, bilateral upper 
extremity pain, variously described as numbness, and burning.  
For instance, a November 2002 VA treatment record reflects 
that the Veteran complained of decreased strength and 
tingling in his hands; the doctor attributed the symptoms to 
"old radiculopathy" from the cervical fusion in January 
2001.  In February 2003, the Veteran was diagnosed with poly-
neuropathy of the hands.  An August 2003 EMG confirmed axonal 
sensory motor poly-neuropathy of undetermined etiology.  The 
Board notes that the Veteran has been diagnosed with diabetic 
neuropathy, which is well-controlled with medication 
according to recent VA treatment records.  Nevertheless, he 
continues to experience occasional neck pain and chronic, 
radiating/burning pain in the hands.  

Based on the evidence set forth above, it is established that 
the Veteran fell in 2000, and that such fall was due, at 
least in part, to left leg symptomatology, specifically 
numbness.  It is further shown that from the time of the 
fall, the Veteran underwent consistent treatment for cervical 
spine problems and related symptomatology, including a 
cervical spine fusion and related radiculopathy/neuropathy.  
Notably, none of this symptomatology was present before 2000.  

Further, the Board acknowledges the Veteran's subjective 
complaints relating to his cervical spine, as described at 
his hearing before the undersigned in July 2007.  Indeed, the 
Veteran testified that when he fell in 2000, he hit the 
ground so hard he sustained whiplash-like symptoms in his 
neck.  He further testified that when he stepped on his left 
leg, he had numbness down his entire leg and foot, which 
caused him to fall.  In this regard, he is competent to 
provide testimony as to observable symptoms that he has 
experienced. See Layno, supra.  Moreover, his reports of 
falling and related cervical pain are entirely consistent 
with the evidence of record and are found to be credible.  

For all of these reasons, the evidence is found to be at 
least in equipoise as to the question of whether the current 
cervical spine disability is proximately due to, or the 
result of the service-connected left ankle disability.  
Accordingly, a grant of service connection on a secondary 
basis is warranted. 

In reaching the above conclusion, the Board acknowledges that 
an April 2008 VA opinion fails to find a nexus between the 
current cervical disability and the service-connected left 
ankle disability, or any falls secondary thereto.  However, 
the examiner expressly based his conclusion on the absence of 
evidence documenting a fall, which is clearly inaccurate.  
Indeed, as previously noted, a December 2000 VA urgent care 
treatment record documents that the Veteran fell when his 
left leg went numb.  Moreover, the VA examiner's opinion was 
limited to a causal relationship between the cervical spine 
and the left ankle, without any regard to whether the current 
cervical spine disability could be attributed to the left hip 
and knee disabilities, which are also secondarily service-
connected to the left ankle.  As the VA opinion was 
incomplete and appears to be predicated on an incorrect 
understanding of the facts of record, the Board finds that it 
lacks probative value and does not constitute as evidence 
against the claim.   

In sum, the Board finds that the evidence with respect to 
secondary service-connection is in approximate balance.  As 
the weight of the evidence for and against the claim is in 
relative equipoise on the question of whether the Veteran's 
service-connected left ankle disability caused or contributed 
to his cervical spine condition, the Board will resolve such 
reasonable doubt in the Veteran's favor.  With the resolution 
of reasonable doubt in the Veteran's favor, the Board finds 
that service connection for a cervical spine disability, as 
secondary to the service-connected left ankle disability, is 
warranted.  38 U.S.C.A. § 5107 (West 2002); see also 38 
C.F.R. § 3.102 (2008); See Gilbert, supra; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Impotence 

Again, the Veteran asserts that he suffers from impotence due 
to the medications he takes for pain management of his 
service-connected left ankle disability.  

After reviewing the evidence of record, the Board finds that 
the relevant evidence is in approximate equipoise, and 
therefore, supports the Veteran's claim for service 
connection for impotency on the basis that it was caused by 
the medication that he took for his service-connected 
disabilities, specifically his service-connected left ankle 
disability.  See 38 U.S.C.A. § 5107(b).  

The medical evidence shows that the Veteran's left ankle pain 
has been marginally managed with a combination of oxycodone, 
and morphine since 2001.  Currently, VA records reflect that 
the Veteran takes morphine up to 2 times a day for pain in 
hands and feet, and oxycodone up to 6 times a week for foot 
and left ankle pain.  

The record also shows the Veteran's own subjective complaints 
of penile numbness, decreased stream, and impotence, all of 
which he believes are related to the high dosages of opiates 
he takes for his service-connected disabilities.  Indeed, the 
Veteran has testified to this to effect at his July 2007 
hearing; such complaints are additionally documented in VA 
treatment records. See VA Clinical Note, December 2002.  
Although the Veteran is not competent to offer opinions of 
medical causation or diagnosis, he is competent to report 
symptoms related to his claimed erectile dysfunction and 
impotency.  See Layno, supra.  As such, he is deemed 
competent to testify that he has lost the ability to engage 
in sexual activity.  

With respect to the issue of medical nexus, the Board is in 
receipt of an August 2006 statement from a VA nurse, M. Arko, 
who opined that the Veteran's impotency could be caused from 
both, his medications and his diabetes.  The Board is also in 
receipt of statements from a VA examiner who, in April 2008, 
commented that the Veteran's medical history was positive for 
chronic opioid use since 2001 for treatment of his lower 
extremity pain, and that such high-dose opioid use is known 
to depress testosterone levels and secondarily affect ED.  

In light of the foregoing statements, the Board finds that 
the record contains competent medical evidence which tends to 
show a relationship between medications being taken for a 
service-connected disability and the claimed ED.  Moreover, 
no other medical evidence of record refutes such causal 
relationship; rather, the VA examiner in April 2008 declined 
to specifically comment as to nexus, aside from noting that 
the medications taken by the Veteran can cause ED.  Given the 
Veteran's well documented complaints of impotency, his long-
standing use of morphine and oxycondone for ankle pain, and 
considering the statements from the VA nurse, M. Arko, and 
the April 2008 examiner, all reasonable doubt is resolved in 
the Veteran's favor; accordingly, a grant of service 
connection for ED is warranted on a secondary basis.

In reaching the above conclusion, the Board acknowledges that 
the VA examiner in April 2008 found no "clear diagnosis" of 
erectile dysfunction.  However, impotency is otherwise found 
to be established from Dr. Arko's letter and from the 
Veteran's credible testimony regarding his observable 
symptoms.

In sum, the Board finds that the competent evidence, overall, 
is in equipoise as to the relationship between the 
medications the Veteran takes for his service-connected left 
ankle and his impotency/ED.  See 38 U.S.C.A. § 5107(b) (West 
2002).  As such, service connection for impotency, as 
secondary to medications taken for the service-connected 
ankle disability, is granted.   


ORDER

Entitlement to service connection for a right leg disability 
as secondary to the service-connected left ankle disability 
is denied. 

Entitlement to service connection for a cervical spine 
disability as secondary to the service-connected left ankle 
disability is granted.  

Entitlement to service connection for impotency as secondary 
to medications taken for the service-connected left ankle 
disability is granted. 


REMAND

As noted above, the Veteran is claiming service connection 
for a bilateral hand disability.  Service treatment records 
show that he sprained both wrists while on active duty in 
1976.  Separation examination in January 1976 noted the 
sprain, however contemporaneous X-rays of the hands and 
wrists revealed no evidence of fracture, dislocation, or 
other abnormalities.  A VA examination conducted in November 
1981 again showed no clinical objective evidence of sprain 
residuals or weakness in the hands or wrists, although the 
Veteran did complain of wrist pain.  

No further treatment referable to the hands is noted until 
December 2000, when VA records reflect that the Veteran 
sustained neck and hand injuries in a fall when his service-
connected left ankle gave out on him.  The Veteran reported 
that he had put his hands out to stop the fall; his hands 
were still sore and his fingers felt stiff.  He also 
complained of heat/cold sensitivity in 2 fingers on each 
hand.  Objectively, the treating physician found tenderness 
to the metacarpal joints (2nd and 3rd fingers) and contusions 
to the right hand.  

In January 2001, VA treatment records reflect complaints of 
shooting pain down the right arm and into the right 
fingertips, accompanied by numbness and tingling.  The 
diagnosis was right C-5 and C6 radiculopathy; the Veteran 
subsequently underwent a cervical spinal fusion to alleviate 
the radicular symptomatology; he has a current diagnosis of 
axonal sensory motor poly-neuropathy of the hands.  VA 
treatment records from 2001 to the present show consistent 
complaints of burning pain, numbness, tingling, and decreased 
strength in both hands. 

At his July 2007 hearing before the undersigned, the Veteran 
expressly requested that consideration be given to service 
connection for a hand disability on both direct and secondary 
bases.  In March 2008, the Veteran's claim was remanded for a 
VA examination.  The Board instructions ordered the examiner 
to provide an opinion as to the etiology of the claimed hand 
disability.  The examiner was specifically asked to identify 
all disabilities of the hands.  

A review of the March 2008 VA examination report indicates 
that the Board's remand instructions were not fully carried 
out.  Specifically, the examination, which was conducted in 
April 2008, only addressed the issue of whether the Veteran's 
neuropathy of the hands was secondary to his service-
connected ankle disability. The examiner found that it was 
not, but in so finding, failed to address any orthopedic 
manifestations of the Veteran's original hand/wrist injury in 
1976.  

Again, the remand required that all disabilities of the hand 
be identified.  In this regard, it is noted that remand 
instructions of the Board are neither optional nor 
discretionary.  Indeed, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, further examination is required to identify all hand 
disabilities and to provide an opinion of etiology on each 
disability found.  

Furthermore, it is observed that an opinion was provided as 
to the question of whether the neuropathy of the hands was 
proximately due to, caused by, or aggravated by the Veteran's 
service-connected left ankle disability, including the 
claimed fall that was reported in September or December 2000.  
However, the instant decision awards service connection for a 
cervical spine disability as secondary to the left ankle 
disability.  Therefore, an opinion should also be sought to 
determine whether any neurologic symptoms represent 
manifestations of the cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The examiner who conducted the April 
2008 VA examination should be asked to 
provide an addendum opinion to address the 
questions laid out in this remand.  Only 
if it is required by the examiner, the 
Veteran should be scheduled for the 
appropriate VA medical examinations, to 
include an orthopedic examination, to 
assess the nature and etiology of the 
claimed bilateral hand disabilities.  All 
neurological and orthopedic diagnoses of 
the hands should be identified.  

2.  The examiner should opine as to 
whether it is at least as likely as not 
that any such diagnosed bilateral hand 
disabilities are the result of any 
incident in service, to include the 1976 
injury to the wrists/hands.  

Additionally, the examiner should state 
whether it is at least as likely as not 
that any diagnosed hand disabilities are 
proximately due to or aggravated by the 
service-connected left ankle/hip/knee and 
cervical spine disabilities.  

Finally, as to any neurologic diagnosis, 
the examiner should state whether it is at 
least as likely as not a manifestation of 
the cervical spine disability.  If so, the 
severity of such condition should be 
evaluated.  

The claims file must be reviewed in 
conjunction with these requests.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  Upon completion of the above, 
readjudicate the bilateral hand claim.  
Consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


